Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 6/2/2022.  Currently, claims 2-3, 6, 12, 15 and 20 have been canceled, and claims 1, 4-5, 7-11, 13-14 and 16-19 are pending.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
In claim 1, lines 18-19, the claimed limitation “a biometric sensor, a physiological sensor, or a situational data sensor” should be changed to “the biometric sensor, the physiological sensor, or the situational data sensor” to correspond with the biometric sensor, the physiological sensor, or the situational data sensor set forth in claim 1, lines 14-15.
Similarly, claim 11, lines 21-22, the claimed limitation “a biometric sensor, a physiological sensor, or a situational data sensor” should be changed to “the biometric sensor, the physiological sensor, or the situational data sensor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 7-11, 13-14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 17-20, recites the limitation “generate one or more communication signals based on the data received from the at least one of a biometric sensor, a physiological sensor, or a situational data sensor and accessed from the passenger profile”. This is unclear to the examiner to which of the data (the data in line 14 or the data in line 16) the applicant is referring. For examining purposes, the limitation is read as “generate one or more communication signals based on the data received from the at least one of the biometric sensor, the physiological sensor, or the situational data sensor”. 
Similarly, claim 11, lines 20-23, contains similar ambiguous element as discussed in claim 1 above.
Claim 1, line 28, recites the limitation “generate one or more communication signals”. This is unclear to the examiner if the applicant is referring to the one or more communication signals from line 17 of the claim, or to an additional one or more communication signals.
Similarly, claim 11, line 31, contains similar ambiguous element “generate one or more communication signals” as discussed in claim 1 above.
Other dependent claims are rejected as being dependent on the rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-11, 13-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Basir et al (US 2005/0080533) in view of Ljubuncic et al (US 2016/0378112) and McZeal, Jr. (US 10,713,859).
As per claim 1, Basir teaches a universal passenger seat system (10, Fig. 1), comprising:
an enclosure (casing for ECU 30, Fig. 2) configured to be coupled to a seat support structure (seat 12, Fig. 1);
a system controller (30, Fig. 2) disposed within the enclosure (casing for ECU 30, Fig. 2);
a physical connection interface (Fig. 2) for coupling the system controller (ECU 30, Fig. 2) with seating hardware (seat pan via weight sensor 28, Fig. 2), at least one peripheral device (e.g. driver’s interface instrument, not presented), and at least one network connection (sensor network data bus, Fig. 2);
at least one of a biometric sensor (24, Fig. 2), a physiological sensor (26, Fig. 2), or a situational data sensor (20, 22, 28, Fig. 2); and
an artificial intelligence engine (Fig. 2) communicatively coupled to or embedded within the system controller (30, Fig. 2, the system controller (30) includes circuitry and/or logic for the artificial intelligence engine is considered to be embedded in the artificial intelligence engine), the artificial intelligence engine configured to determine a passenger status based on data received from the at least one of the biometric sensor (24), the physiological sensor (26), or the situational data sensor (20, 22, 28) wherein the artificial intelligence engine is further configured to access data contained in a passenger profile (para 0038, 0042, 0055) and configured to generate one or more communication signals based on the data received from the at least one of the biometric sensor (24), the physiological sensor (26), or the situational data sensor (20, 22, 28) (para 0011: The ECU 30 generates information about the passenger and seat assembly 12 based upon the processing and analysis, such as passenger presence, weight, position, etc.), wherein the one or more communication signals include at least one of a control signal for the seating hardware, an information signal for the at least one peripheral device (para 0014: produce the appropriate reports and alerts), or a status signal for transmission via the at least one network connection (diagnostics in para 0016); and
a global aeronautical distress and safety system communicatively coupled to or embedded within the system controller, wherein the artificial intelligence engine is configured to generate one or more communication signals based on information collected by the global aeronautical distress and safety system when the data received from the at least one of the biometric sensor, the physiological sensor, or the situational data sensor indicates at least a threshold distress level (Abstract: For example, the central processor may record and/or transmit the number of passengers, seat belt usage, health of the passengers. The central processor may also determine whether safety restraint systems, such as airbags, associated with that vehicle seat, should be deployed in the event of a collision).
 Basir does not explicitly teach the physical connection interface comprising a standardized communication protocol, the standardized communication protocol including at least one of USB, Ethernet, CAN bus, SAE, J1939, IEEE 802++, or Bluetooth, and the global aeronautical distress and safety system including an aircraft-grade black box with data recording components.
Ljubuncic teaches the connection interface employing a standardized communication protocol, the standardized communication protocol including at least one of USB, Ethernet, CAN bus, SAE, J1939, IEEE 802++, or Bluetooth (para 0026: The network interface 118 may be equipped with conventional network connectivity, such as, for example, Ethernet (IEEE 802.3), Token Ring (IEEE 802.5), Fiber Distributed Datalink Interface (FDDI), or Asynchronous Transfer Mode (ATM)).
McZeal, Jr. teaches including an aircraft-grade black box with data recording components in the system (col. 10, lines 47-50: Aircraft black box Commercial aircraft having a black box comprising a flight data recorder connected to suitable acquisition units for recording information required for crash investigation purposes inside a container).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Basir and Ljubuncic to teach utilizing a standardized communication protocol for the exchange of information between devices because it is merely applying a known technique (utilizing a standardized communication protocol) to known products (connection interface) ready for improvement to yield predictable results (allowing communication with one another). MPEP 2143(1).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Basir and McZeal, Jr. to teach including an aircraft-grade black box with data recording components in the system so as the recorder may be retrieved later for analysis after a vehicular accident.

As per claim 4, Ljubuncic teaches wherein the at least one network connection comprises at least one of an internet connection, an on-board network connection, a mesh network connection, a neural network system connection, or a cloud computing system connection (para 0026: The network interface 118 is configured to receive occupant data from sources external to and near the vehicle 100. The network interface 118 may be equipped with conventional network connectivity, such as, for example, Ethernet (IEEE 802.3), Token Ring (IEEE 802.5), Fiber Distributed Datalink Interface (FDDI), or Asynchronous Transfer Mode (ATM)).

As per claim 5, Basir teaches an actuation control hardware coupled to or embedded within the system controller, wherein the actuation control hardware is configured to generate the control signal for the seating hardware (para 0016: The centralized sensor network processor 16 also determines whether safety restraints, such as an airbag 38 (one shown), should be activated in the event of a crash based upon the presence or absence of a passenger in the associated vehicle seat. The centralized sensor network processor 16 determines the force with which to deploy the airbag in the event of a crash based upon crash severity and based upon whether the passenger is wearing a seat belt, the weight of the passenger, position of the passenger, etc. based upon data from the sensors 20, 22, 24, 26, 28).
As per claim 7, Basir teaches a location determining component communicatively coupled to the system controller, wherein the artificial intelligence engine is configured to determine the passenger status at least partially based on positioning signals detected by the location determining component (para 0010, 0014).

As per claim 8, Ljubuncic teaches determining the passenger status at least partially based on a passenger identity detected by the biometric sensor (para 0043, 0049).

As per claim 9, Basir teaches determining the passenger status at least partially based on a passenger vital status detected by the physiological sensor (para 0010, 0014).

As per claim 10, Basir teaches determining the passenger status at least partially based on a passenger activity level detected by the situational data sensor (para 0010, 0014). 

As per claim 11, the claim discloses similar features as of claim 1, and is rejected based on the same basis as claim 1. Basir further teaches a passenger seat comprising a lower body support member disposed upon the seat support structure; an upper body support member adjacent to the lower body support member; and a seat support structure coupled to at least one of the lower body support member or the upper body support member (Fig. 1).

As per claim 13-14 and 16-19, the claims disclose similar features as of claims 4-5 and 7-10, and are rejected based on the same basis as claims 4-5 and 7-10.

Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered and are discussed in detail below.
Applicant's amendments filed 6/2/2022 overcome the objections and the rejections under 35 U.S.C.112 (b) or 35 U.S.C. 112 (pre-AlA), set forth in the previous office action, therefore, the objections and the 112 rejections indicated in the previous office action are withdrawn. However, there are new claim objections and 112 rejections with the newly submitted amendments, is made in this office action, refer to the claim objections and 112 rejections above.
With respect to the rejections made under 35 U.S.C. 102 and 103, claims 2-3, 6, 12, 15 and 20 have been canceled, therefore, applicant's arguments with respect to claims 2-3, 6, 12, 15 and 20 are moot. Furthermore, Applicant is noted that, when reviewing a reference, not only the specific teachings of a reference but also reasonable inferences which the artisan would have logically drawn therefrom may be properly evaluated in formulating a rejection. In re Preda, 401 F. 2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F. 2d 194, 138 USPQ 148 (CCPA 1963). Skill in the art is presumed. In re Sovish, 769 F. 2d 738, 226 USPQ 771 (Fed.Cir. 1985). Furthermore, artisans must be presumed to know something about the art apart from what the references disclose. In re Jacoby, 309 F. 2d 513, 135 USPQ 317 (CCPA 1962). The conclusion of obviousness may be made from common knowledge and common sense of a person of ordinary skill in the art without any specific hint or suggestion in the reference. In re Bozek, 416 F.2d 1385, 163 USPQ 545 (CCPA 1969).
With respect to the rejections made under 35 U.S.C. 103, independent claims 1, and 11 have been amended. In view of the amendments, new ground of rejection has been applied. The Examiner is relying on McZeal, Jr. (US 10,713,859) to teach the amended limitations. The new grounds of rejection have been necessitated by Applicant's amendments. Refer to the 35 U.S.C § 103 rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456